Case 1:19-cr-00470 Document 1 PFil€d on 04/25/19 in TXSD Page 1 of 1

United States District Court
AO 91 (Rev. 02/09) Criminal Complaint ‘

 

 

 

_ outhern District of Texas |
_ { 7 = FILED
UNITED STATES DISTRICT COURT app g 5 2019
or the

Southern District of Texas
David J. Bradley, Clerk of Court

 

) I
United States of America )
v. ) Case No. EY - SD -/}/
)
Jose Ruben CARDONA Cervantes )
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of — April 24,2019 in the county of Cameron __ inthe Southern District of
Texas , the defendant violated 18 U.S.C. § 554 and 371
an offense described as follows:

Knowingly conspired to export or send from the United States, or attempt to export or send from the United States,
any merchandise, article, or object contrary to any law or regulation of the United States, or receives, conceals, buys,
sells, or in any manner facilitates the transportation, concealment, or sale or such merchandise, article or object, prior
to exportation, knowing the same to be intended for the exportation contrary to any law or regulation of the United
States, to wit: 1,422 rounds of 7.62 caliber ammunition.

 

This criminal complaint is based on these facts:

On April 24, 2019 Jose Ruben CARDONA Cervantes was departing the U.S. through the Gateway Port of Entry at
Brownsville, TX, driving a Pontiac minivan. The minivan was referred to outbound inspection. CARDONA gave
Customs and Border Protection Officers (CBPOs) a negative declaration for weapons, ammunition and money.

During the secondary inspection of the vehicle, 1,422 rounds of 7.62 caliber ammunition was discovered hidden
inside rear panels of the minivan.

© Continued on the attached sheet.

 

 

Complainant's signature

Benjamin Grant, HSI Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: Ye) Zor?

City and state: Brownsville, Texas Ignacio Torteya III, U.S. Magistrate Judge
Printed name and title

  

 

'slsignature
